1 Reported in 190 P.2d 95.
This case came to us by way of a review of a declaratory judgment entered by the superior court of Pierce county validating a proposed bond issue created by the board of county commissioners of Pierce county.
[1] Due to the inability of one of the judges of this court to participate in the hearing, the case was argued to eight judges, who, after consultation, divided four to four. In such cases, the judgment of the superior court is not disturbed. SeeSerra v. Nat. Bank of Commerce of Seattle, 27 Wash. 2d 277,178 P.2d 303, and cases there cited.
Because of the impossibility of a hearing of this case before the full court in the near future, we have decided to remand the cause to the trial court.
The judgment of the superior court will stand affirmed.
The clerk of this court is directed to send down the remittitur in this case forthwith. *Page 844